DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20:  The claim has a redundant antecedent basis problem by stating “a test control circuit” since “a test control circuit” was already claimed in claim 17.  Hence, it is not definite as to whether Applicant is intending to introduce another test control circuit or is intending to refer to the same test control circuit that was already introduced in claim 17.  Hence the claim is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 11,348,660 (“reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1:  Claim 5 of the reference patent teaches an apparatus comprising: 
     an external terminal (see “a data input/output terminal” in claim 1); 
     an output buffer having a first input node, and the output buffer having an output node (see “a pre-driver and an output buffer coupled in series” in claim 1; it is inherent that the output buffer has an input node and an output node) coupled to the external terminal (see “coupled in parallel between the memory cell array and the data input/output terminal” in claim 1); 
     an input receiver having an input node coupled to the external terminal and having an output node (see “the write data path includes an input receiver and a latch circuit coupled in series” in claim 1; it is inherent that the input receiver has an input node and an output node; see “a read data path and a write data path coupled in parallel between the memory cell array and the data input/output terminal” in claim 1); 
     a multiplexer configured to select one of data supplied to the first input node of the output buffer and data output from the output node of the input receiver (see “a first multiplexer” in claim 5); and 
     a test read data path configured to bypass the output buffer, the input receiver, and the multiplexer (see “a second test path” in claim 1).

Regarding claim 17:  Claim 6 of the reference patent teaches an apparatus comprising:
     a memory array (see “a memory cell array” in claim 1);
     a read data path (see “a read data path” in claim 1);
     a test register (see “a test register” in claim 6);
     a comparator coupled to the test register and the read data path (see “a comparator” in claim 6, see “the comparator has a first input node coupled to the test register, a second input node coupled to the memory cell array via the second test path”, and see “the second multiplexer” in claim 6; hence the comparator is coupled also to the read data path since the pre-driver is included in the read data path).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0088437 A1) in view of Selking (US 2010/0251042 A1).



Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2015/0088437 A1).

Regarding claim 17:  Lin (FIG. 1, FIG. 2, FIG. 3A, and FIG. 4A; a first test mode is disclosed in [0031-0033]; a second test mode is disclosed in [0034-0048]) teaches an apparatus comprising:
     a memory array (150 in FIG. 1);
     a read data path (a path from the memory array to the output buffer 255 in FIG. 3A); and
     a comparator (pattern checker 245: [0029]) coupled to the read data path.
     
     Lin does not specifically teach the following:
          a test register;
          the comparator coupled to the test register;
          a test control circuit coupled to the test register and the comparator; and
          a test terminal coupled to the test control circuit.

     Selking (FIG. 4; 19028-00301) teaches using a linear feedback shift register 402 to
generate test data in a device very similar to that of Lin, wherein a test path includes a
shortcut (bypass connection 403) from a read path to a write path via a multiplexer
414.
     It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to incorporate the teaching of Selking into the device
and/or method of Lin in a mariner such that the test pattern generator would comprise a
test register such as a shift register like that taught by Selking that would be provided
initial test data or a seed value from another circuit, to be referred to as a test control circuit, via an input terminal, to be referred to as a test terminal. The motivation to do so would have been to use a device already known in the art to be suitable for use in generating test data, as exemplified by Selking,in the device of Lin. Furthermore, it would be advantageous to store the test data in the test register so that it would be inputted to the pattern checker to be compared with read data within the pattern checker 245 (see [00291 of Lin, wherein Lin states “the complementary pattern checker 245 may be configured to receive the pattern signal and compare the received pattern signal against a stored reference value, verifying whether the received pattern signal matches the stored reference value”).

Regarding claim 19:  Lin as modified above teaches the comparator is configured to generate a comparison result signal based at least in part on receiving test read data from the memory array via the read data path and receiving a value from the test register (see the modification above, wherein the pattern checker compares the received pattern from the test read path illustrated in FIG. 3A with a stored value from the test register, and generates a comparison result DOUT; [0029]).



Allowable Subject Matter
Claims 10-16 allowed.
Claims 2-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827